Title: To Thomas Jefferson from Littleton W. Tazewell, 16 February 1805
From: Tazewell, Littleton W.
To: Jefferson, Thomas


                  
                     Dear Sir; 
                     Norfolk Feby. 16. 1805
                  
                  Inclosed you will receive a petition, (subscribed by a number of respectable Inhabitants of this place and its vicinity) which I have been requested to forward to you by the Subscribers—Another petition like this subscribed by a considerable number of respectable signers was forwarded to you as I am informed by the last mail, but as some accident may possibly prevent its reception it has been considered proper to transmit this also, which is supported by other petitioners than those who signed the Memorial already forwarded—
                  I also inclose you a copy of the law which is alluded to in the Memorial, from which you will remark, that altho’ the proposed bridge is to be a draw-bridge, yet that the width of the draw is not fixed, thereby leaving it discretionary with the manegers of this Company to prepare it as they think proper—And their own Interests will most certainly cause them to make it as confined as they can—
                  The several facts set forth in the Memorial I know to be correctly stated, and the consequences which will probably result from the passage of this law I believe will be such as the Memorialists apprehend—The law would certainly not have received the sanction of the Legislature unless it had been believed that it would be agreable to all the parties interested, and not injurious to the United States, to guard which the last clauze was inzerted—This I am authorized to say not only, from my own knowledge, but from the information of many other persons—
                  With great Respect I remain your obdt. servt.
                  
                     Littn: W Tazewell 
                     
                  
               